Citation Nr: 9906890	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for trismus, 
right, secondary to direct temporalis masseter muscle trauma, 
currently evaluated at 20 percent disabling.

2.  Entitlement to service connection for a chronic lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from February 1960 
to November 1962 and from November 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to an increased rating for 
trismus, and denied entitlement to service connection for a 
chronic lumbar spine disability.

On appeal, the Board remanded the case to the RO for a Travel 
Board hearing by decision dated in June 1998.  A hearing was 
subsequently held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.  The requested 
development has been accomplished and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's trismus is currently manifested by 
subjective complaints of difficulty chewing, pain, and jaw 
fatigue. 

3.  Current objective findings of the veteran's trismus 
include limitation of motion of the temporomandibular joint.

4.  There is no objective clinical evidence of complete 
paralysis of the seventh cranial nerve or greater than 10 mm 
of limitation of motion of the inter-incisal range.  

5.  In-service complaints of low back pain were 
manifestations of a disability that is shown to have been 
acute and transitory, and which resolved without residuals.

6.  Spondylosis and degenerative disc disease, which were 
diagnosed post-service, are not shown to be etiologically or 
causally related to the in-service complaints of low back 
pain or to any in-service occurrence or event. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for trismus, right, secondary to direct temporalis 
masseter muscle trauma, have been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.59, 4.73, 4.124a, 4.150, Diagnostic Codes 
(DCs) 5325, 8207, 9905 (1998).

2.  A chronic lumbar spine disability was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

I.  Entitlement to an Increased Evaluation for Trismus, 
Right, Secondary to Direct Temporalis Masseter Muscle Trauma

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

The RO has rated the veteran's jaw disability under DCs 5325-
9905.  The Board will also consider DC 8207 for complete 
paralysis of the seventh (facial) cranial nerve.  Under DC 
5325, a muscle injury to the facial muscles will be evaluated 
for functional impairment as seventh cranial nerve neuropathy 
(DC 8207), disfiguring scar (DC 7800), etc.  The minimum 
rating is 10 percent if interfering to any extent with 
mastication.  38 C.F.R. § 4.73, DC 5325 (1998).  

Under DC 8207, a 10 percent evaluation is warranted for 
incomplete, moderate paralysis of the seventh (facial) 
cranial nerve; a 20 percent evaluation is warranted for 
incomplete, severe paralysis.  Complete paralysis of the 
seventh cranial nerve warrants a 30 percent evaluation.  It 
is also noted that the ratings for cranial nerves are for 
unilateral involvement.  38 C.F.R. § 4.124a, DC 8207 (1998).  
Finally, limitation of motion of the temporomandibular 
articulation to 31-40 mm warrants a 10 percent evaluation; a 
20 percent evaluation may be assigned with limitation of 
motion from 21-30 mm.  Limitation of motion from 11-20 mm 
warrants a 30 percent evaluation; and a 40 percent evaluation 
may be assigned with limitation of motion from 0-10 mm.  A 10 
percent evaluation may also be assigned under this code with 
range of lateral excursion limited from 0-4 mm but the 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.150, DC 9905 (1998).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In the most recent VA examination report dated in January 
1996, the veteran reported that he was wounded in Vietnam 
when a missile went through his right eye and fractured his 
right orbit.  He underwent enucleation of the right eye and 
the subsequent fitting of a prosthesis.  He reported he had 
had trouble with trismus and mastication ever since.  He 
cannot open his mouth fully to eat or go to the dentist.  His 
mouth and jaw get extremely tired when eating.  Physical 
examination revealed no evidence of swelling, deformity, or 
instability.  He had limitation of motion of the right 
temporomandibular joint and could only open his mouth 
approximately one inch (about 25 mm) between the upper and 
lower teeth.  He had discomfort over the right masseter and 
temporalis muscles.  The final diagnoses included secondary 
trismus of the mouth due to injury of the right 
temporomandibular joint and musculature.  

At a personal hearing in February 1997, the veteran testified 
that he had problems chewing and difficulty going to the 
dentist because he could not get his mouth open very wide.  
He related that he mostly ate soft food and took care of this 
teeth because going to the dentist was so painful.  

Private medical records reveal that the veteran was self-
referred in February 1996 for evaluation of his facial 
injury.  He complained of pain and an inability to open his 
mouth on the right side.  On examination, he opened his mouth 
about 16 mm with about 3 mm of lateral excursion and 3 mm of 
protrusive without any deviation.  The examiner felt a dense 
scar band in the temporalis area and believed that the 
veteran had some scarring to the right zygomatic area.  The 
possibility of a coronoidectomy was discussed.  One year 
later, in February 1997, the veteran again sought evaluation 
for his facial injury.  He was noted to be no better and 
opened his mouth to 15 mm with minimal protrusive and lateral 
movements.  In a November 1998 note, the same physician 
recorded that the veteran could open to 15 mm and there was 
no change from before.

In a hearing before the undersigned Member of the Board in 
November 1998, the veteran suggested that his last VA 
examination had been less than adequate because the examiner 
did not fully examine his mouth or take any measurements.  He 
remarked that his private treating physician had given him a 
more thorough examination.  He related that he still had 
problems chewing and his lateral motion was extremely 
limited.

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating to 30 percent, but no 
more, is in order.  Taken together, the limitation of motion 
of the temporomandibular articulation, and the veteran's 
complaints more nearly approximates a 30 percent rating under 
DC 9905.  Specifically, although a VA examination report 
reveals limitation of motion of the jaw to approximately 25 
mm (which would warrant a 20 percent evaluation), three 
private treatment records over the course of nearly three 
years (2/96, 2/97, and 11/98) show limitation of motion in 
the 15-16 mm range, thus warranting the assignment of a 30 
percent evaluation.  As such, considering the provisions of 
38 C.F.R. § 4.7, the Board concludes that the overall 
pathology more nearly approximates a 30 percent rating under 
DC 9905.

The Board further finds, based on the evidence of record, 
that the objective findings of the veteran's jaw disability 
does not warrant more than a 30 percent evaluation under DCs 
5325, 8207, or 9905.  Specifically, as noted above, the 
highest evaluation available under DC 5325 itself is 10 
percent for interference with mastication; thus, no higher 
rating is available under that diagnostic code.  Further, the 
Board notes that an evaluation higher than 30 percent is not 
available under DC 8207 and contemplates complete paralysis 
of the seventh cranial (facial) nerve.  In addition, a higher 
rating is available under DC 9905 for limitation of motion 
from 0-10 mm.  As the evidence fails to show even one 
measurement in this range, a higher evaluation under this 
diagnostic code is not warranted.  The Board has also 
considered residual scarring under DC 7800 but finds that it 
is not for application as no evidence of facial scarring has 
ever been noted.  

Finally, the Board finds that the current rating contemplates 
the veteran's currently demonstrated complaints of pain and 
the limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 30 percent under DCs 5325 or 8207.  
Further, although a 40 percent evaluation is available under 
DC 9905, it requires limitation of motion of the 
temporomandibular joint to be from 0-10 mm.  Neither private 
treatment records nor the recent VA examination support a 
higher schedular criteria under DC 9905.  Accordingly, the 
Board finds that the functional limitation due to pain is 
contemplated in the current assigned 30 percent rating and 
indicia of a higher rating are not shown.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  These requirements 
for the consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements and sworn testimony of the veteran, and 
finds that his jaw disability warrants a 30 percent 
evaluation, but no more.

II.  Entitlement to Service Connection for a Lumbar Spine 
Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the veteran sought 
treatment in May 1964 for a painful back after playing 
volleyball.  He reported that he had had the same problem in 
1961 and was treated with heat.  The clinical assessment was 
back strain and he was prescribed aspirin and heat for three 
days.  He was examined one month later for pain at the base 
of his spinal cord.  An examination showed tenderness over 
the sacro-iliac joint and aspirin and heat were recommended.  
In the Report of Medical History dated in March 1965, the 
veteran reported that his back bothered him "once in 
awhile."  He also related that he had stepped in a hole 
while in Germany in January 1961 and injured his back and had 
also had trouble with his back for about two weeks in March 
1964.  His Medical Board separation examination report dated 
in March 1965 makes no mention of a chronic lumbar spine 
disability.

Post service medical records reveal that the veteran 
underwent a VA examination in September 1965.  He reported, 
among other things, that his back gave him a lot of trouble.  
Physical examination revealed a normal range of motion of all 
the joints with no complaints.  An X-ray showed no 
pathological changes.  The final diagnoses made no mention of 
a chronic lumbar spine disability.

There are no medical records associated with the claims file 
showing treatment for or a diagnosis of a chronic lumbar 
spine disability for many years after service separation.  
The first indication that the veteran sought treatment for a 
back disorder appears to be in November 1985.  Specifically, 
Wade H. Curry, Jr., D.C., indicated by letter that he treated 
the veteran in November 1985 for lumbar and pelvis 
misalignment with spinal curvature.  However, there is no 
evidence that the treatment was for a back disability related 
to active duty service some twenty years before and there was 
no specific chronic back disability identified.

In March 1995, nearly thirty years after service separation, 
the veteran sought treatment for a two month history of right 
back and hip pain without known injury.  He denied numbness, 
tingling, bowel or bladder incontinence, or previous back 
surgery or injury.  Sitting for long periods was especially 
painful but he was able to lift up to 70 pounds on his job.  
An X-ray showed significant spondylitis and degenerative disc 
disease mainly at L4-L5, without evidence of sciatica.  The 
examiner noted that it was probably mechanical discogenic 
back pain.  The examiner recommended that the veteran do no 
heavy lifting on a permanent basis and would have to work out 
something with his boss.  Day Pro, Robaxin, an exercise 
program, heat, and steroids were prescribed.  

On April 3, 1995, the veteran filed a claim for a back 
disability and contended that he injured his back in a Jeep 
accident at the same time he injured his eye in Vietnam.  An 
outpatient treatment noted dated April 13, 1995, reveals that 
the veteran sought treatment for constant low back pain with 
right radiculopathy.  The clinical assessment was low back 
pain.  

In a VA spine examination report dated in June 1995, the 
veteran related a history of having low back problems in 1964 
without history of any injury and was given muscle relaxants.  
He indicated that his back bothered him again after a Jeep 
accident in January 1965 and on and off since.  He complained 
of pain radiating to his right hip and thigh, especially when 
he rides for long periods of time.  He denied tingling, 
numbness, radiation down the lower extremities, or bladder or 
bowel disturbances.  After a physical examination, the 
examiner diagnoses degenerative spondylosis of the lumbar 
spine and degenerative disc disease of L4-L5.

At a personal hearing in February 1997, the veteran testified 
that he had trouble with his back in 1964 and was told that 
he had lower back problems.  He was prescribed muscle 
relaxants and a heating pad.  He next had problems with his 
back after being involved in a Jeep accident, when a land 
mine exploded and he was thrown from the vehicle.  He could 
not recall when he first received treatment after service 
separation but had been to a couple different chiropractors 
who had recommended a hot bath and muscle relaxants.  Upon 
further questioning, he reflected that he could have been 
treated two or three years after service separation and was 
going to attempt to obtain records.  

In a hearing before Board in November 1998, the veteran 
testified that the first problem with his back was while he 
was stationed in Germany in 1961, 1962, or 1963, he related 
that time had faded his memory.  He recalled that he either 
turned or stepped on something but could not remember if he 
went on sick call.  The next problem was in 1964 at Ft. 
Lewis, he thought in the spring, when his back started 
bothering him for no reason.  He was given muscle relaxants 
and maybe something else, but he could not recall.  It was 
probably a couple weeks before it resolved.  He again had 
problems with his back in January 1965 when he was hit by a 
land mine and fell out of a Jeep.  He indicated that he was 
in a lot of pain because of his eye but his back was 
bothering him too.  The back pain finally eased up when he 
was transferred to Walter Reed Hospital and was not bothering 
him at the time of discharge.  

He related that his back began to hurt within a few months 
after service separation but the records are not available 
from his family doctor because the treating physician was 
deceased.  However, he also stated that he first went to his 
family doctor about four years after service separation and 
started going to a chiropractor probably around 1970.  He 
went to an orthopedic doctor around 1995 and was told that 
the discs were degenerated and that he was not a candidate 
for surgery.  He could not remember exactly what the doctor 
said but could remember that the doctor told him that it 
could be caused from a fall or an accidental injury.  
However, he did not specifically tell the doctor about his 
in-service injury nor did the doctor indicate that it could 
have been the result of an in-service injury.  He was then 
examined by a VA doctor as part of the compensation and 
pension claim and was told that he had degenerating bones.  
He admitted that he had not had any treatment since the VA 
examination two years previously because he did not think 
that it would do any good; rather, he had been self 
medicating and self treating.  

The veteran further testified that he was working at the Post 
Office and was required to lift 70 pounds in his job but the 
people he worked with were good about waiving the 70 pound 
requirement.  He related that he had never worked at a job 
which required extreme heavy lifting.  Upon further 
questioning, he denied ever having an employment physical 
that noted a back problem or missing much work because of his 
back.  He clarified that he fell out of the Jeep in Vietnam 
but everything was fuzzy.  However, at the hospital, he 
recalled lying on a hard bed and his lower back was really 
hurting but he was kept pretty sedated.  

Based on the evidence outlined above, the Board finds no 
etiological or causal relationship between the veteran's 
current back disability his in-service complaints of low back 
pain, his contentions to the contrary notwithstanding.  At 
the time of treatment for his in-service Jeep accident, there 
was no mention of a back disability noted.  In addition, 
service medical records are negative for a chronic lumbar 
spine disability.  Further, post service medical records are 
negative for treatment of a low back disorder until at least 
1985, nearly 20 years after service separation.  However, at 
that time, there was no specific diagnosis identified.  

Moreover, a chronic back disability was not diagnosis until 
1995, over 30 years after service separation.  At the time of 
the 1995 treatment, the veteran related a two week history of 
back problems.  Such reported history was given in 
conjunction with necessary medical treatment, and is 
therefore highly probative.  Finally, and significantly, none 
of the medical examiners have attributed the veteran's back 
disability to his active service, nor did they indicate 
evidence that it was of long standing duration.  Because the 
objective evidence of record fails to establish a 
relationship between the veteran's in-service complaints of 
low back pain and his current back disorder, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for a chronic 
lumbar spine disability.

Even accepting that the veteran experienced some symptoms of 
a back disability in service, available competent evidence 
has failed to demonstrate continuity of symptoms sufficient 
to support of claim of entitlement to service connection for 
a chronic lumbar spine disorder.  By his own testimony, he 
did not seek treatment for a back disability until, at the 
earliest, four years after separation from service.  
Moreover, the evidence does not show treatment until 20 years 
after service and no confirmed diagnosis of a back disability 
until 30 years after separation.  Thus, the multi-year gap 
between separation from service and treatment in this case 
fails to satisfy the continuity of symptomatology required to 
support the claim for entitlement to service connection.  In 
the absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
for a chronic lumbar spine disability.

The Board has considered the veteran's statements and sworn 
testimony that he has had a lumbar spine disability since 
separation from service in 1965.  Although the veteran's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a chronic lumbar spine 
impairment.  The veteran lacks the medical expertise to offer 
an opinion as to the existence of current lumbar spine 
pathology, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted for a chronic lumbar spine 
disability.


ORDER

Entitlement to an evaluation of 30 percent, but no more, for 
trismus, right, secondary to direct temporalis masseter 
muscle trauma, is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to service connection for a lumbar spine 
disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

